Exhibit 2.1 Execution Copy PURCHASE AND SALE CONTRACT DATED AND EFFECTIVE AS OF JANUARY 30, 2009 BY AND AMONG SELLER: COLLECTIVELY MEANS: IDT CARMEL, INC.; and IDT CARMELPORTFOLIO MANAGEMENT LLC; and FFPM CARMELHOLDINGS ILLC; and ITS PREDECESSORS AND BUYER: SHERMAN ORIGINATOR III LLC BUYER INFORMATION: ADDRESS: c/o Sherman Capital Markets LLC 200 Meeting Street, Suite 206 Charleston, SC 29401 TELEPHONE NO.: (843) 266-1717 FAX NO.: (843) 722-1884 -1- SCHEDULE OF EXHIBITS EXHIBIT I:Identity of Seller Entity EXHIBIT II:Asset Schedule EXHIBIT III:Bill of Sale and Assignment of Assets EXHIBIT IV:Wire Transfer Instructions EXHIBIT V:Third Party Servicers Used By Seller Prior to Sale and List of Collection/Contingent Fee Agreements EXHIBIT VI:Third Parties That Sold Assets Schedule to Seller EXHIBIT
